Case 1:20-cv-02815-WJM-GPG Document 27-2 Filed 12/07/20 USDC Colorado Page 1 of 8




                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO


   Civil Action No. 1:20-cv-2815-WJM-GPG

   STEPHANIE EINFELD,

                      Plaintiff,

   v.

   JPMORGAN CHASE BANK, N.A.,

               Defendant.
   ______________________________________________________________________________

                      MEMORANDUM OF LAW IN SUPPORT OF
       DEFENDANT JPMORGAN CHASE BANK, N.A.’S MOTION TO DISMISS OR,
                    ALTERNATIVELY, TO COMPEL ARBITRATION
   ______________________________________________________________________________

            This dispute belongs in arbitration. Plaintiff, a credit card hold holder, is bound by her

   Cardmember Agreement with Defendant JPMorgan Chase Bank, N.A. (“Chase”), which, in 2019,

   was amended to include a binding arbitration agreement applicable to “all disputes between

   [Plaintiff] and Chase,” including those based on statutory causes of action (such as the ones

   asserted here) and those involving events predating the amendment (which, even if only in part,

   also is alleged here). Accordingly, the Court should dismiss the Complaint and compel arbitration.

   I.       FACTUAL BACKGROUND

            A.        The Claims

            In her complaint (the “Complaint” or “Compl.”), Plaintiff summarizes the dispute as

   follows:

            In April of 2019, Plaintiff Stephanie Einfeld ("Plaintiff'), husband, and children
            were on a family vacation in Guanacaste, Costa Rica, when her husband's Chase


   4850-1013-6275.1
Case 1:20-cv-02815-WJM-GPG Document 27-2 Filed 12/07/20 USDC Colorado Page 2 of 8




            Southwest Rewards credit card was stolen and used to make fraudulent purchases.
            Plaintiff, as the obligor for the credit card, immediately contacted the creditor who
            issued the credit card, JPMorgan Chase Bank, N.A. (the "Bank"), and notified the
            Bank that the card was stolen. The Bank said not to worry, and that the Bank would
            remove the charges. But the Bank did not conduct a reasonable investigation of the
            unauthorized charges, did not permanently remove the fraudulent charges, and
            continues to hold Plaintiff liable for unauthorized charges in violation of multiple
            provisions of [Truth in Lending Act, 15 U.S.C. §§ 1601, et seq.].

   (Compl., ¶ 1). Based on those allegations, Plaintiff asserts two claims: (1) violation of 15 U.S.C.

   § 1643 (the “Section 1643 Claim”); and (2) violation of 15 U.S.C. § 1666 (the “Section 1666

   Claim”). Plaintiff seeks an award of the greater of her actual damages or statutory damages under

   15 U.S.C. § 1640(a)(2)(A)(i); several declarations relating to Chase’s right to collect on the

   disputed charges; and an award of attorneys’ fees, costs, and pre- and post-judgment interest.

            B.        The Arbitration Agreement

            Plaintiff opened the credit card account at issue in this lawsuit on October 28, 2013 (the

   “Account”), with the credit card that is the subject of this lawsuit ending in 9919. (Declaration of

   Prashant Singh (“Singh Dec.,”), ¶ 3). By opening her Account, Plaintiff agreed to the terms of

   Chase’s Cardmember Agreement (the “Cardmember Agreement”).                    (Id., ¶ 4; Exhibit A,

   Cardmember Agreement). Since opening the Account, the Cardmember Agreement has been

   amended by several changes in terms (the “Changes in Terms”). (Singh Dec., ¶ 5; Exhibit B,

   Changes in Terms). Among those was a change in terms issued on May 18, 2019 (the “2019

   Change in Terms”). (Singh Dec., ¶ 6; Exhibit B, at 7-12).

            The 2019 Change in Terms states that, among other changes to the Cardmember

   Agreement, effective August 8, 2019, the Cardmember Agreement would include a binding

   arbitration agreement (the “Arbitration Agreement”). (Singh Dec., ¶ 7; Exhibit B, at 7, 10). As

   to scope, the Arbitration Agreement provides:

                                                     2
   4850-1013-6275.1
Case 1:20-cv-02815-WJM-GPG Document 27-2 Filed 12/07/20 USDC Colorado Page 3 of 8




            This arbitration agreement provides that all disputes between you and Chase must
            be resolved by BINDING ARBITRATION whenever you or we choose to submit
            or refer a dispute to arbitration. By accepting this arbitration agreement you GIVE
            UP YOUR RIGHT TO GO TO COURT (except for matters that may be taken to a
            small claims court). Arbitration will proceed on an INDIVIDUAL BASIS, so class
            actions and similar proceedings will NOT be available to you.

                                                    ***

            *    In arbitration, your rights will be determined by a NEUTRAL ARBITRATOR
                 and NOT A JUDGE OR JURY.

            *    The procedures in arbitration are simpler and more limited than rules applicable
                 in court.

            *    Arbitrator decisions are subject to VERY LIMITED REVIEW BY A COURT.

                                                    ***

            For purposes of this agreement to arbitrate, “you” includes any co-applicant or
            authorized user on your account, or anyone else connected with you or claiming
            through you; and “we” or “us” includes JPMorgan Chase Bank, N.A. and Chase
            Bank USA, N.A., all of their parents, subsidiaries, affiliates, successors,
            predecessors, employees, and related persons or entities and all third parties who
            are regarded as agents or representatives of us in connection with the account, or
            the subject matter of the claim or dispute at issue.

            All claims or disputes between you and us about or relating in any way to your
            account, any prior account, your cardmember agreement with us (including any
            future amendments), any prior cardmember agreement, or our relationship are
            referred to as “Claims” for purposes of this agreement to arbitrate. Claims include,
            for example, claims or disputes arising from or relating in any way to transactions
            involving your account; any interest, charges, or fees assessed on your account; any
            service(s) or programs related to your account; any communications related to your
            account; and any collection or credit reporting of your account. Claims also include
            claims or disputes arising from or relating in any way to advertising and
            solicitations, or the application for, approval, or establishment of your account.
            Claims are subject to arbitration regardless of whether they are based on contract,
            tort, statute, regulation, common law or equity, or whether they seek legal or
            equitable remedies. All Claims are subject to arbitration whether they arose in the
            past, may currently exist, or may arise in the future. Arbitration will apply even if
            your account is closed, sold, or assigned; you pay us in full any outstanding debt
            you owe; or you file for bankruptcy. In the event that your account is sold and/or
            assigned, we retain our right to elect arbitration of Claims by you and you retain
            your right to elect arbitration of Claims by us.

                                                      3
   4850-1013-6275.1
Case 1:20-cv-02815-WJM-GPG Document 27-2 Filed 12/07/20 USDC Colorado Page 4 of 8




            *    If you are covered by the Military Lending Act, then you are not bound by this
                 arbitration agreement, and to the extent required by the Military Lending Act,
                 nothing in this agreement will be deemed a waiver of the right to legal recourse
                 under any otherwise applicable provision of state or federal law.

            The only other exception to the arbitration requirement is that you have the right to
            file and pursue a Claim in a small claims court instead of arbitration if the Claim is
            in that court’s jurisdiction and proceeds on an individual basis.

            If you initiate a Claim in arbitration, no changes to the terms of this agreement to
            arbitrate that are made after we receive your Claim will apply to that Claim.

            This agreement to arbitrate is governed by the Federal Arbitration Act, 9 U.S.C.
            §§ 1 et seq.

   (Exhibit B, at 10-11). Under the Changes in Terms, Plaintiff was permitted to opt out of the

   Arbitration Agreement, provided she did so in writing by August 7, 2019:

            YOU CAN REJECT THE BINDING ARBITRATION AGREEMENT. YOU
            MUST MAIL YOUR REJECTION TO US BY 08/07/2019. PLEASE SEE
            THE END OF THIS NOTICE FOR INSTRUCTIONS.

                                                    ***

            Can I (the customer) reject this agreement to arbitrate?

            Yes. You have the right to reject this agreement to arbitrate if you notify us no later
            than 08/07/2019. You must do so in writing by stating that you reject this agreement
            to arbitrate and include your name, account number, address and personal signature.
            Your notice must be mailed to us at P.O. Box 15298, Wilmington, DE 19850-5298.
            Rejection notices sent to any other address, or sent by electronic mail or
            communicated orally, will not be accepted or effective.

   (Id., at 7, 11). Chase’s records show no evidence that Plaintiff opted out of or rejected the

   Arbitration Agreement. (Singh Dec., ¶ 9).

   II.      LEGAL STANDARD

             Section 4 of the Federal Arbitration Act (“FAA”) provides that:

            A party aggrieved by the alleged failure, neglect, or refusal of another to arbitrate
            under a written agreement for arbitration may petition any United States district
            court which, save for such agreement, would have jurisdiction under Title 28, in a

                                                      4
   4850-1013-6275.1
Case 1:20-cv-02815-WJM-GPG Document 27-2 Filed 12/07/20 USDC Colorado Page 5 of 8




            civil action ... of the subject matter of a suit arising out of the controversy between
            the parties, for an order directing that such arbitration proceed in the manner
            provided for in such agreement.

   9 U.S.C. § 4. The FAA “manifests a ‘liberal federal policy favoring arbitration.’” Comanche

   Indian Tribe of Okla. v. 49, L.L.C., 391 F.3d 1129, 1131 (10th Cir.2004) (quoting Gilmer v.

   Interstate/Johnson Lane Corp., 500 U.S. 20, 25 (1991)). “As a matter of federal law, any doubts

   concerning the scope of arbitrable issues should be resolved in favor of arbitration.” Moses H.

   Cone Mem'l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24–25 (1983).

            The “question of arbitrability—whether a [contract] creates a duty for the parties to

   arbitrate the particular grievance—is undeniably an issue for judicial determination. Unless the

   parties clearly and unmistakably provide otherwise, the question of whether the parties agreed to

   arbitrate is to be decided by the court, not the arbitrator.” Riley Mfg. Co., Inc. v. Anchor Glass

   Container Corp., 157 F.3d 775, 779 (10th Cir.1998) (quoting AT & T Techs., Inc. v. Commc'ns.

   Workers, 475 U.S. 643, 649 (1986)). The Court’s inquiry is limited to evaluating whether (1) there

   is a valid agreement to arbitrate; and (2) the dispute falls within the scope of that agreement. See

   National American Insurance Co. v. SCOR Reinsurance Co., 362 F.3d 1288, 1290 (10th Cir.2004).

   The language of the contract defines the scope of disputes subject to arbitration and the Court must

   “look to state law principles of contract formation to [determine] whether an agreement to arbitrate

   has been reached.” E.E.O.C. v. Waffle House, Inc., 534 U.S. 279, 289 (2002) (citation omitted);

   Avedon Eng'g, Inc. v. Seatex, 126 F.3d 1279, 1287 (10th Cir.1997) (citations omitted). Where an

   arbitration agreement is broad, “there arises a presumption of arbitrability and arbitration of even

   a collateral matter will be ordered if the claim alleged implicates issues of contract construction or




                                                      5
   4850-1013-6275.1
Case 1:20-cv-02815-WJM-GPG Document 27-2 Filed 12/07/20 USDC Colorado Page 6 of 8




   the parties' rights and obligations under it.” Burlington N. & Santa Fe Ry. Co. v. Pub. Serv. Co.

   of Oklahoma, 636 F.3d 562, 569 (10th Cir. 2010) (citation omitted).

             The framework for resolving a motion to compel arbitration is similar to summary

   judgment practice. Hancock v. Am. Tel. & Tel. Co., 701 F.3d 1248, 1261 (10th Cir. 2012). The

   moving party has the initial burden of showing that the arbitration clause applies to the dispute

   and, upon meeting that burden, the non-moving party must “rebut that showing with evidence

   establishing a genuine dispute as to whether the provisions apply.” Id.

   III.      ARGUMENT

             The Arbitration Clause is valid and applicable. As a result of Plaintiff not opting out of or

   rejecting the Arbitration Clause, it became a valid and enforceable part of the Cardmember

   Agreement. See generally Romero v. TitleMax of New Mexico, Inc., 762 F. App'x 560, 565 (10th

   Cir. 2019) (recognizing the validity of an option for a consumer to opt out of an arbitration

   requirement). As such, there is no basis for deeming the Arbitration Clause as somehow invalid

   or unenforceable.

             The Arbitration Clause also undisputedly is applicable to this dispute. The Arbitration

   Clause, which applies to “all disputes between [Plaintiff] and Chase,” is “broad,” meaning “there

   arises a presumption of arbitrability.” See Burlington N. & Santa Fe Ry. Co. v. Pub. Serv. Co. of

   Oklahoma, 636 F.3d 562, 569 (10th Cir. 2010). There are no bases for rebutting that presumption

   either.

             To the contrary, the Arbitration Agreement expressly includes disputes “based on . . .

   statute,” such as the claims asserted by Plaintiff. It also includes disputes “whether they arose in

   the past, may currently exist, or may arise in the future,” meaning that the Arbitration Clause


                                                       6
   4850-1013-6275.1
Case 1:20-cv-02815-WJM-GPG Document 27-2 Filed 12/07/20 USDC Colorado Page 7 of 8




   applies to Plaintiff’s dispute even though certain events (e.g., the alleged unauthorized charges)

   occurred before the Arbitration Clause took effect. See In re Cox Enterprises, Inc. Set-top Cable

   Television Box Antitrust Litig., 835 F.3d 1195, 1202 (10th Cir. 2016) (“we hold that the language

   of the arbitration agreement encompassed Plaintiffs' antitrust claim even though it arises out of

   events that predated the agreement”); Zink v. Merrill Lynch Pierce Fenner & Smith, Inc., 13 F.3d

   330, 332 (10th Cir. 1993) (“Plaintiff's contention that an agreement to arbitrate a dispute must pre-

   date the actions giving rise to the dispute is misplaced. Such a suggestion runs contrary to contract

   principles which govern arbitration agreements.”). Accordingly, the Arbitration Clause applies to

   Plaintiff’s claims.

   IV.      CONCLUSION

            For the foregoing reasons, the Court should dismiss the Complaint and compel arbitration.

            Respectfully submitted this 7th day of December 2020.

                                                        KUTAK ROCK LLP

                                                        s/ Daniel Carmeli
                                                        John H. Bernstein (#17358)
                                                        Daniel Carmeli (#52880)
                                                        1801 California St., Suite 3000
                                                        Denver, CO 80202
                                                        Telephone: (303) 297-2400
                                                        Facsimile: (303) 292-7799
                                                        John.Bernstein@kutakrock.com
                                                        Daniel.Carmeli@kutakrock.com
                                                        Attorneys for Defendant




                                                    7
   4850-1013-6275.1
Case 1:20-cv-02815-WJM-GPG Document 27-2 Filed 12/07/20 USDC Colorado Page 8 of 8




                                      CERTIFICATE OF SERVICE

            I certify that on this 7th day of December, 2020, the foregoing was electronically filed

   with the Clerk of Court using the CM/ECF system, which will send notification of such filing to

   the following e-mail addresses:

            Daniel J. Vedra, Esq.
            Vedra Law LLC
            1444 Blake Street
            Denver, CO 80202
            dan@vedralaw.com

            Attorneys for Plaintiff

                                                         s/ Daniel Carmeli
                                                         Daniel Carmeli




                                                     8
   4850-1013-6275.1
